Kupferman, J. (dissenting).
The Judiciary Law provides for an application for reinstatement after seven years. (Judiciary Law, § 90, subd 5, par b.)
In the case of Matter of Mairs (99 AD2d 692), we provided on reargument (102 AD2d 146) for a hearing before the Departmental Disciplinary Committee.
*23In this case, counsel for the Disciplinary Committee asks that the matter be referred for a hearing in accordance with the Mairs determination.
In Matter of Nuey (61 NY2d 513), the Court of Appeals recently emphasized the need for a hearing before suspension. Perhaps the same approach should apply on reinstatement. Accordingly, I dissent and would direct that a hearing be held as requested by the Departmental Disciplinary Committee.
Murphy, P. J., Asch and Alexander, JJ., concur; Kupferman and Fein, JJ., dissent in an opinion by Kupferman, J.
Motion for reinstatement and request for a hearing denied.